-I>~UJ[\)

\OOO\IO\U'I

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-01118-RSL Document 6 Filed 05/02/19 Page 1 of 9

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

In Re:
TOC Holdings Co., tka Time Oil Co.,
Debtor.

 

EDMUND J. WOOD, Trustee of the Bankruptcy
Estate of TOC Holdings Co., ika Time Oil Co.,

Plaintit`f,
v.

C. EDWARD MlLLER, JR and JANE DOE
MILLER, husband and wife and their marital
community, and C. Edward Miller, Jr. in his
capacity as trustee for certain defendant trusts
herein; RAYMOND G. STROMER and JANE
DOE STROMER, husband and Wife and their
marital community; CAROLYN M. HECK and
JOHN DOE HECK, husband and wife and their
marital community; HOLLIDAY REVOCABLE
TRUST; E. GAILLE HOLLIDAY and THE
NORTHERN TRUST COMPANY as Trustees of
the HOLLIDAY REVOCABLE TRUST; E.
GAILLE HOLLIDAY, in her individual capacity
as part of the marital community of H. ROGER
HOLLIDAY; CARRIE ANN ABENDROTH and
JOHN DOE ABENDROTH, husband and Wife
and their marital community; DAVID EDWARD
ABENDROTH and JANE DOE ABENDROTH,
husband and Wife and their marital community;
INGR]D LEA ABENDROTH and JOHN DOE

 

 

 

 

STIPULATED MOTION AND ORDER TO SUBSTITUTE

PARTY PURSUANT TO FRCP 25 - l
Case No. 2:18-cv-01118-RSL

53374252,2

Case No. 2:18-cv-01118-RSL

STIPULATED MOTION AND ORDER
TO SUBSTITUTE PARTY PURSUANT
TO FRCP 25

Noted for Consideration: May 2, 2019
(Pursuant to LCR 7(d)(l) and LCR lO(g))

FOSTER PEPPER PLLC
1111 Trmu) AvENuE, sums 3400
SEATrLE, WAsmNGTON 98101-3299
PHoNE (206) 447-4400 FAx (206) 447-9700

 

\OOO\]O\L!I-I>WN»-¢

NNNNNNN>-*»-l»-\r--p-a>_~)-)-»-¢)-l
O\Ul-PL)JN*~O\OOO\]C\V|LWN’_‘O

Case 2:18-cv-01118-RSL Document 6 Filed 05/02/19 Page 2 of 9

 

ABENDROTH, husband and wife and their
marital community; MICHAEL JAMES
ABENDROTH and JANE DOE ABENDROTH,
husband and wife and their marital community;
RICHARD DREW ABENDROTH and JANE
DOE ABENDROTH, husband and wife and their
marital community; STEPHEN E. ABENDROTH
and JANE DOE ABENDROTH, husband and wife
and their marital community; TERRY LYNN
ABENDROTH and JOHN DOE ABENDROTH,
husband and wife and their marital community;
DAISY S. MILLER TRUST; DAWN C. MILLER
TRUST; DOMINIQUE S. MILLER TRUST;
JOHN MICHAEL HECK and JANE DOE HECK,
husband and wife and their marital community;
IULIANNE MARIE HECK and JOHN DOE
HECK, husband and wife and their marital
community; CHRISTOPHER F. MAKENS and
JANE DOE MAKENS, husband and wife and
their marital community; DlANA M. MAKENS
and JOHN DOE MAKENS, husband and wife and
their marital community and Diana M. Makens in
her capacity as trustee for certain defendant trusts
herein; JAMES W. MAKENS and JANE DOE
MAKENS, husband and wife and their marital
community; JOHN E. MAKENS and JANE DOE
MAKENS, husband and wife and their marital
community; MICHAEL D. MAKENS and JANE
DOE MAKENS, husband and wife and their
marital community; MILLER FAMILY TRUST
UTD 4/16/81; C. EDWARD MILLER, JR.
SEPARATE PROPERTY TRUST; LAUREEN
MILLER SEPARATE PROPERTY TRUST;
MELISSA DEL NERO PIRES and JOHN DOE
PIRES, husband and wife and their marital
community; KATHERINE VALLERNAUD and
JOHN DOE VALLERNAUD, husband and wife
and their marital community; 1999 YASUTAKE
FAMILY TRUST; GERALD YUJI YASUTAKE
and BARBARA ANN YASUTAKE, in their
capacities as trustees of the 1999 YASUTAKE
FAMILY TRUST, and DOES 1-100;

 

Defendants.

 

 

 

I. STIPULATION
The parties, by and through their undersigned counsel of record, hereby stipulate and

move this Court pursuant to Federal Rule of Civil Procedure 25, which is incorporated by

STIPULATED MOTION AND ORDER TO SUB STITUTE FosTER PEPPER PLLC
PARTY PURSUANT TO FRCP 25 - 2 1111 Tl-oRD AvENuE, SUrrF. 3400

Case No. 2:18-cv-01 1 18-RSL SmmE, WASHJNc'roN 98101-3299
PHoNE (206) 447-4400 FAx (206) 447-9700

53374252.2

 

\QOO\IG\U\-I>WI\J*-*

NNNNN[\J[\)*-*>-*)-\>-l>-l>-l>-a)->-¢\_a
O\&h-LUJN*-‘O\OOO\IO\UI-I>L.»JN>-‘O

 

 

Case 2:18-cV-01118-RSL Document 6 Filed 05/02/19 Page 3 of 9

reference in Bankruptcy Rule 7025, to substitute the name of an existing party in the case from
Defendant Raymond G. Stromer to the “Estate of Raymond G. Stromer, William Greenwood,
Personal Representative.”

This action was initiated as an adversary proceeding (Adv. Pro. No. 18-01041-CMA) in
connection with the Chapter 7 bankruptcy proceedings in In Re: TOC Holdings Co., jka Time Oil
Co. in the United States Bankruptcy Court for the Westem District of Washington (Case No. 17-
11872-CMA). Plaintiff Edmund J. Wood is the duly appointed Chapter 7 Trustee of the
Bankruptcy Estate of TOC Holdings Co., fka Time Oil Co. On February 25, 2019, this Court
issued an Order Granting Motion For Withdrawal Of Reference [District Court Dkt 4] With
respect to the adversary proceeding and assigned a District Court case number to the case
(District Court Case No. 2:18-CV-01 1 18-RSL).

Federal Rule of Civil Procedure 25(a) provides that “If a party dies and the claim is not
extinguished, the court may order substitution of the proper party.” Raymond G. Stromer passed
away on February 24, 2019. On April 15, 2019, a petition for probate was filed regarding Mr.
Stromer, ln Re Raymond G. Stromer, King County Superior Court Case No. 19-4-08192-6 SEA.
William Greenwood was appointed as the personal representative of the Estate. A true and
correct copy of the docket sheet for Case No. 19-4-08192-6 SEA, as of April 25, 2019, is
attached hereto as Exhibit A.

The parties therefore respectfully request that this substitution be ordered by the Court
without waiver of any claims, defenses, or rights of any of the parties to this action, including but
not limited to any pending claims alleged against Raymond G. Stromer in Plaintiff s First
Amended Complaint For Breaches Of Fiduciary Duty, To Recover Fraudulent Transfers, And
For Violations Of The Washington Business Corporation Act [Adv. Dkt 64] and any answers
and defenses alleged in defendants’ Answers and Affirmative Defenses to the First Amended

Complaint [Adv. Dkt 94 and Adv. Dkt 95].

STIPULATED MOTION AND ORDER TO SUBSTITUTE FosTER PEPPER PLLC
PARTY PURSUANT TO FRCP 25 - 3 1111 Tmrm AvENuE, sum 3400
Case NO_ 2: 1 S_cv_Ol 1 1 S_RSL SEATI'LE, WASH]NGTON 98101'3299

PHONE (206) 447-4400 FAX (206) 447-9700

53374252.2

 

\OOO\IO\LIILUJ[\J»-

NNNNNNN»-‘)-\>_\)-l»-l>-a>-a>_\)-)-
o\Lh-PWN*_‘O\OOO\]Q\(JI-§WN*_‘O

Case 2:18-cv-01118-RSL Document 6 Filed 05/02/19 Page 4 of 9

So stipulated and jointly submitted on May 2, 2019 by:

 

FOSTER PEPPER PLLC

s/Christopher G. Emch

Deborah A. Crabbe, WSBA #22263

Christopher G. Emch, WSBA #2645 7

Bryan T. Glover, WSBA #51045

11 11 Third Avenue, Suite 3000

Seattle, WA 98101

Telephone No.: (206) 447-4400

Facsimile No. (206) 447-9700

Email: deborah.crabbe@foster.com
' chris.emch@foster. com
bryan.glover@foster.com

Attorneys for Plaintijjf

Chapter 7 Trustee Edmund J. Wooa'

K&L GATES LLP

s/Michael J. Gearin

Michael J. Gearin, WSBA #20982

David Bateman, WSBA #14262

925 4th Avenue, suite 2900

Seattle, WA 98104-1158

Telephone No. (206) 623-7580

Email: michael.gearin@klgates.com
david.bateman@klgates.com

Attorneysfor Defendants Carolyn M Heck,'

1999 Yasutake Family Trust; Gerald Yuji

Yasutake and Barbara Ann Yasutake as

Trustees of the 1999 Yasutake Family Trust,'

David Edward Abendroth,' Michael James

Abena’roth,' Carrie Ann Abendroth; Ingrid

Lea Abendroth; John illicitan Heck; Richard

Drew Abendroth,' Julianne Marie Heck,'

Stephen E. Abendroth; Terry Lynn Abendroth

 

SCHWABE, WlLLIAMSON & WYATT, PC

s/Lawrence R. Ream

Lawrence R. Ream, WSBA #18159

Colin J. Folawn, WSBA #3421 1

Ryan W. Dumm, WSBA #46738

1420 Fifth Avenue, Suite 3400

Seattle, WA 98101

Telephone No. (206) 622-171 l

Facsimile No. (206) 292-0460

Email: lream@schwabe.com
cfolawn@schwabe.com
rdumm@schwabe.com

Attorneys for Defendants C. Edwara' Miller,

Jr.; Jane Doe Mller; Estate of Raymond G.

Stromer, William Greenwood, Personal

Representative; Daisy S. Miller Trust; Dawn C.

Miller Trust; Dominz`que S. Miller Trust,'

Christopher F. Makens; Diana

M Makens; John Doe Makens; James W.

Makens; Jane Doe Makens,' John E.

Makens; Michael D. Makens; Jane Doe

Makens; Miller Family T rust UTD

04/16/8]; C. Edward Miller, Jr. Separaz‘e

Property Trust; Laureen Miller Separate

Property Trust,' Melissa Del Nero Pz`res;

John Doe Pires; Katherine Vallernaud;

John Doe Vallernaud,' Holliday Revocable Trust;

E. Gaille Holliday and 1716 Northern T rust

Company as Trustees of the Holliday Revocable

Trust,' E. Gaille Hollz`day

 

 

 

STIPULATED MOTION AND ORDER TO SUBSTITUTE

PARTY PURSUANT TO FRCP 25 - 4
Case No. 2118-cv-01 l 18-RSL

533 74252.2

FosTER PEPPER PLLC
1111 THIRD AvF_NUE, SUrrE 3400
SEATrLE, WAsI-uNGroN 98101-3299
PHONE (206) 447-4400 FAx (206) 447-9700

 

 

\OOO\IO\Ul-LL»)N*-‘

NNNNNNN»-*)-)-)-¢b-l»-¢»-»-tp_t>_t
O\Lh-PWN»-‘C\OOC\]O\\II-PUJNr-¢O

 

 

Case 2:18-cv-01118-RSL Document 6 Filed 05/02/19 Page 5 of 9

II. ORDER
Based on the foregoing Stipulation of the parties.

IT rs so 0RDERED this B_Fdday ofMay, 2019. MM
Robert S. lasnik
United States District Judge

Presented by:
FOSTER PEPPER PLLC

s/Christopher G. Emch

Deborah A. Crabbe, WSBA #22263

Christopher G. Emch, WSBA #26457

Bryan T. Glover, WSBA #51045

1111 Third Avenue, Suite 3000

Seattle, WA 98101

Telephone No.: (206) 447-4400

Facsirnile No. (206) 447-9700

Email: deborah.crabbe@foster.com
chris.emch@foster.com
bryan.glover@foster.com

Attorneysfor Plaintijj"

Chapter 7 Trustee Edmund J. Wood

K&L GATES LLP

s/Michael J. Gearin

Michael J. Gearin, WSBA #20982

David Bateman, WSBA #14262

925 4th Avenue, suite 2900

Seattle, WA 98104-1158

Telephone No. (206) 623-7580

Email: michael.gearin@klgates.com
david.bateman@klgates.com

Attorneys for Defendants Carolyn M

Heck; 1999 Yasutake Family Trust;

Gerald Yuji Yasutake and Barbara

Ann Yasutake as Trustees of the 1999

Yasulake Family Trust; David Edward

Abendroth; Michael James Abendroth;

Carrie Ann Abendroth,' Ingrid Lea

Abendroth; John Michael Heck,‘

Richard Drew Abendroth,' Julianne

Marie Heck,' Stephen E. Abendroth,'

Terlfy Lynn Abendroth

STIPULATED MOTION AND ORDER TO SUBSTITUTE FosTER PEPPER PLLC
PARTY PURSUANT TO FRCP 25 - 5 1111 THIRD AvENUE, SUrrE 3400
Case NO_ 2:18_¢\,_01 1 18_RSL SEATrLE, WAsl-nNG'roN 98101-3299

PHON'E (206) 447-4400 FAX (206) 447-9700

533 74252. 2

 

-l>UJN

\OOO\]O\U'I

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2118-cv-01118-RSL Document 6 Filed 05/02/19 Page 6 of 9

SCHWABE, WILLIAMSON & WYATT, PC

s/Lawrence R. Ream
Lawrence R. Ream, WSBA #18159
Colin J. Folawn, WSBA #34211
Ryan W. Dumm, WSBA #46738
1420 Fifth Avenue, Suite 3400
Seattle, WA 98101
Telephone No. (206) 622-1711
Facsimile No. (206) 292-0460
Email: lream@schwabe.com
cfolawn@schwabe.com
rdumm@schwabe.com
Attorneys for Defendants C. Edward
Miller, Jr.; Jane Doe Miller; Estate of
Ray Stromer, William Greenwood,
Personal Representative; Daisy S.'
Miller Trust; Dawn C. Miller Trust;
Dominique S. Miller Trust;
Chrz‘stopher F. Makens; Diana M.
Makens,' John Doe Makens,' James W.
Makens,' Jane Doe Makens,' John E.
Makens,' Michael D. Makens; Jane
Doe Makens,' Miller F ami ly T rust
UTD 04/16/81; C. Edward Miller, Jr.
Separate Properly Trust; Laureen
Miller Separate Properly Trust,'
Melissa Del Nero Pires; John Doe
Pires,' Katherine Vallernaad,' John
Doe Vallernaud; Holliday Revocable
Trust; E. Gaille Holliday and T he
Northern T rust Company as Trustees
of the Holliday Revocable Tmst,' E.
Gaille Holliday

 

 

STIPULATED MOTION AND ORDER TO SUBSTITUTE FosTER PEPPER PLLC
PARTY PURSUANT TO FRCP 25 - 6 1111 TH!RD AvENuE, Suma 3400
Case No. 2:18-cv-01 1 18-RSL sEAn-LE, wAsmN<;-roN 98101.3299

PHONE (206) 447-4400 FAX (206) 447-9700

53374252.2

 

Case 2:18-cv-01118-RSL Document 6 Filed 05/02/19 Page 8 of 9

EXhibit A

Case 2:18-cv-01118-RSL Document 6 Filed 05/02/19 Page 9 of 9

Department of Judicia| Administration
Copy Case Report

 

Case #: 19-4-08192-6 SEA
' Case Tit|e: |n Re RAYMOND G STROMER

Filed: 04/15/2019 Appeal From Lower Court? No

Cause: EST - Estate DV: N

Case Status: Active Date: 04/15/2019
Parties

Bamt Name v gains

Deceased STROMER. RAYMOND G

Ean¥ blame B_ar_!t §ta!u§ Bente§enlmg

Attomey Way, M John 37052 Current WlLLlAM GREEN_WOO[,'_)
Documents

.Sub_f flaw §_Q_d§t D_e§§dpli$m

1 04/15/2019 PTPOSD Petition for Probate of V\h|| for Order Adjudicating So|vency D|rectlng Ad

2 04/15/2019 C|CS Case |nformation Cover Sheet

3 04/15/2019 LWAT 7 Last Will and Testament

'4 04/1 512019 ORWPRS`A Order Admitting VW|| Appointing Persona| Representative, Adjud|cating

So|vency & Dlr

5 04/15/2019 OA Oath

6 04/15/2019 LTRTS Letters Testamentary _

7 04/15/2019 CRCDC Certitied Copy of Death Certificate

8 04/15/2019 NTEST Notice re Probate Case

04/25/2019 2227 PM Page 1 of 1

 

